Citation Nr: 1540536	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island 


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for residuals of a right ankle fracture (a right ankle disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1978 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied entitlement to an increased disability rating for a right ankle disability.  

In March 2011, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In January 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition to the current issue on appeal, the Board also remanded the issue of service connection for a right knee disability, to include as secondary to the service-connected right ankle disability.  In a February 2014 decision, the Appeals Management Center fully granted service connection for right knee degenerative joint disease; therefore, this issue is not in appellate status, and is not before the Board.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased rating for a right ankle disability.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015).  VA's duty to assist includes making reasonable attempts to obtain relevant records not in the custody of a Federal department or agency, including records held by private medical providers.  See 38 C.F.R. 
§ 3.159(c)(1) (2015); see also Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  

In this case, the Veteran submitted a VA Form 21-0960M-2 (Ankle Conditions Disability Benefits Questionnaire) completed by his private osteopathic physician, Dr. A.B., in October 2014.  In addition, also in October 2014, the Veteran submitted a single private treatment record from Dr. A.B. in connection with a separate claim of service connection for a bilateral knee disability, to include as secondary to the service-connected right ankle disability.  Of particular relevance, in the October 2014 VA Form 21-0960M-2, Dr. A.B. indicated that the Veteran had a diagnosis of ankylosis of the ankle, subtalar, or tarsal joints in both ankles; however, this finding is incongruous with VA examinations reports during the appeal period that have indicated no presence of ankylosis in the right ankle joint complex.  As the presence or absence of ankylosis in the right ankle joint complex is relevant to the current disability rating of the Veteran's right ankle disability, the Board finds that private treatment records from Dr. A.B. are relevant to the current issue on appeal.  To date, however, these private medical records have not been associated with the claims file, and there is no indication that these records have been requested.  Therefore, a remand is warranted in this case to attempt to obtain private medical records from Dr. A.B.  


Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran dated from November 2014 to the present, to particularly include any records relating to the right ankle disability.  

2. Contact the Veteran and request the appropriate releases to obtain all pertinent private medical records relating to the right ankle disability, to specifically include medical records from Dr. A.B.  

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information.  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





